Citation Nr: 0706024	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to Dependency and Indemnity Compensation based on 
service connection for the cause of the veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the RO.  

The appellant appeared at a videoconference hearing before 
the undersigned Veterans Law Judge in February 2005.  

The Board remanded this appeal back to the RO in August 2006 
for further development of the record.  


FINDINGS OF FACT

1.  The veteran died in March 2001 as the result of squamous 
cell carcinoma of the left tonsil and oropharynx..  Another 
significant condition contributing to death identified on a 
Supplemental Report of Cause of Death was that of herbicide 
exposure (Agent Orange).  

2.  The fatal squamous cell cancer is shown as likely as not 
to be due to the exposure to Agent Orange in the Republic of 
Vietnam during the veteran's extensive period of active 
service.  



CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by squamous cell carcinoma of the left 
tonsil and oropharynx was due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  

2.  The now service-connected disability manifested by 
squamous cell carcinoma of the left tonsil and oropharynx 
caused the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a May 2001 letter.  By this letter, 
the RO also notified the appellant of exactly which portion 
of that evidence was to be provided by her and which portion 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2001 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
appellant of the evidence needed to substantiate her claim 
and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the September 2006 
Supplemental Statement of the Case the RO notified the 
veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Additionally, service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  

VA regulations provide that where a veteran served in the 
Republic of Vietnam from January 1962 to May 1975 and certain 
chronic diseases, including respiratory cancer (cancer of the 
lung, bronchus, larynx or trachea), become manifest to a 
degree of 10 percent at any time after service, the veteran 
shall be presumed to have been exposed to an herbicide agent 
and such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence that the veteran was not exposed to 
any such agent during that service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

The Board observes that the veteran died in March 2001.  His 
death certificate lists tonsillar (head/neck) cancer as the 
immediate cause of death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

In reviewing the veteran's service medical records, the Board 
notes that the records contained no notations indicating 
complaints or symptoms pertaining to any type of head or neck 
abnormality, including tonsillar cancer.  

Subsequent to service, from May 2000 to March 2001, the 
veteran received treatment in a private medical facility for 
squamous cell carcinoma of the left tonsil.  

In the May 2000 record the veteran was diagnosed with head 
and neck, oropharynx, T3-4N2bMX squamous cell carcinoma of 
the left tonsil.  The veteran was put on a three month 
treatment plan with a two to three month recuperation period.  

In a July 2000 record, the private doctor noted that the 
veteran was diagnosed with squamous cell carcinoma of the 
left tonsil.  The doctor noted the veteran's exposure to 
herbicide agents during his service in Vietnam and opined 
there was a reasonable possibility that the veteran's 
carcinoma could have been caused by the herbicide agents used 
in Vietnam.  

The doctor noted that the veteran's history of tobacco and 
alcohol use and intimated that these factors are also known 
to be a contributor to squamous cell carcinoma of the 
oropharynx.  However, the doctor opined there is no reliable 
way to determine whether one or more of these components 
actually caused the carcinoma, but he believed the exposure 
to herbicides could have been a contributing factor.  

A December 2000 private treatment record showed new areas of 
enhancement at the base of the tongue on the left.  The 
examiner noted the areas were residual or recurrent tumor.  A 
January 2001 record showed increasing size of the mass at the 
base of the tongue with apparent extension into the puriform 
sinus and laryngeal area.  

In a March 2001 private treatment record, the veteran 
complained of altered mental status and pneumonia.  The 
veteran received his last chemotherapy treatment four days 
earlier.  The examiner noted that treatments of Cisplatin and 
5FU had already failed.  

In addition the veteran had already received the maximum out 
of radiation.  He denied a history of hypertension or 
diabetes.  He was fed through a gastrostomy tube and had 
returned to his normal weight, according to his wife.   

On examination, the veteran was in moderate respiratory 
distress.  The nasal mucosa was within normal limits.  The 
oral mucosa was dry with some bloody secretions in the mouth.  
Posterior pharynx showed no erythema or exudates.  

There was some doughy edema of the chin and questionably 
fixed mass around the larynx, right greater than left.  The 
examiner could not feel any adenopathy or notice any bruits 
or jugular venous distention.  The veteran was diagnosed with 
carcinoma of the head and neck involving the tongue, larynx 
and lymph nodes.  He was noted to be actively receiving 
chemotherapy.  

The veteran died on March [redacted], 2001, the immediate cause of 
death was tonsillar cancer.  The appellant submitted an 
amended death certificate which noted herbicide exposure 
(Agent Orange) as a significant condition contributing to 
death, but not resulting in the underlying cause.  

In a June 2002 VA medical opinion, the examiner noted that 
the claims file was reviewed before the opinion had been 
rendered.  The examiner noted that the veteran died of 
oropharyngeal squamous carcinoma involving the left tonsil 
with extension into the oropharynx.  

The examiner mentioned the July 2000 statement from the 
private physician which stated the cancer could have been 
caused by Agent Orange exposure; however, the VA examiner 
opined that statement did not indicate the private examiner 
believed Agent Orange had caused the cancer.  

The examiner reported the veterans 35 year history of smoking 
as well as his history of alcohol use.  He reported that 
smoking and alcohol led to a higher incidence of head and 
neck cancers.  Given all this, the VA examiner opined that 
Agent Orange exposure was not the likely cause of the 
veteran's cancer; rather, the veteran's alcohol and tobacco 
use was the likely cause of his cancer.  

In May 2005 and March 2006, the Board requested that an 
oncologist provide a medical advisory opinion as to whether 
it was at least as likely as not that the veteran's tonsillar 
cancer represented a respiratory cancer that was 
etiologically linked or caused by herbicide exposure 
experienced in service.  

Subsequently, a medical examiner reviewed the claims file and 
noted the veteran's exposure to Agent Orange as well as his 
history of tobacco and alcohol use.  The examiner responded 
that the primary cause of head and neck cancer was well 
document to be related to tobacco and alcohol use.  

The examiner stated that the use of both, tobacco and 
alcohol, was synergistic and could increase the risk of 
cancer several times.  The examiner opined that Agent Orange 
might be a contributing factor, but it was not the primary 
cause, the primary cause of the veteran's cancer was related 
to his tobacco and alcohol use.  

In May 2006, a medical examiner reviewed the claims file and 
reported the history of the veteran's cancer and the 
treatment he received.  The examiner reported the current 
established epidemiology of squamous cell carcinoma of the 
head and neck and noted that tobacco and alcohol use account 
for up to 80 percent of cases of head and neck squamous cell 
carcinoma.  

The examiner further reported that there was inadequate or 
insufficient information to determine whether an association 
existed between exposure to herbicides and nasopharyngeal 
cancer.  Further, no studies published since 2000 provided 
strong evidence of presence or absence of an association 
between exposure to herbicides and laryngeal cancer.  

The examiner observed that the veteran was diagnosed with 
advanced squamous cell carcinoma of the left tonsil and 
oropharynx.  The veteran received chemoradiotherapy and the 
cancer initially appeared to have achieved remission.  The 
cancer recurred promptly with a very aggressive course and 
the veteran died less than a year after diagnosis.  

The examiner observed the veteran was a heavy smoker and 
drinker.  Given this fact, in light of the current knowledge 
of the epidemiology of head and neck cancer as well as on the 
basis of current evidence of studies on the causation of 
cancer by Agent Orange, the examiner opined that the 
veteran's tonsillar cancer was more likely caused by his 
smoking and drinking rather than exposure to Agent Orange.  

In view of the current record, the Board finds the medical 
evidence to be in relative equipoise to the extent that it 
establishes that veteran's Agent Orange exposure during his 
period of active service in the Republic of Vietnam as likely 
as not was the cause of the fatal squamous cell carcinoma of 
the left tonsil and oropharynx..  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence").  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Finally, the Board observes that the appellant and has argued 
that the veteran's cancer is a respiratory cancer thus caused 
by herbicide exposure in Vietnam.  While the true extent of 
the squamous cell carcinoma it is not clear from the record, 
the recent VA medical opinion identified the malignancy as 
involving the left tonsil and oropharynx.  

In addition, there is other medical evidence of record that 
tends to support the appellant's assertions by identifying 
the veteran's herbicide exposure as playing some causative 
role in the development of the fatal cancer.  

By extending the benefit of the doubt to the appellant, the 
Board finds that service connection for the veteran's 
squamous cell carcinoma of the left tonsil and oropharynx is 
warranted.  Thus, the Board concludes that basis for the 
grant of service connection for the cause of the veteran's 
death has been presented in this case.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Dependency and Indemnity Compensation based on service 
connection for the cause of the veteran's death is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


